UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 8, 2017 ALPHATEC HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-52024 20-2463898 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5818 El Camino Real, Carlsbad, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (760) 431-9286 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) and (d). On February 8, 2017, Siri S. Marshall resigned as a director of the Company and its subsidiary, Alphatec Spine, Inc. Ms. Marshall’s resignation was not the result of any disagreements between Ms. Marshall and the Company on any matter relating to the Company’s operations, policies or practices. On February 8, 2017, the Board of Directors of the Company and its subsidiary, Alphatec Spine, Inc., appointed David H. Mowry to its Board of Directors, to fill the vacancy created by Ms. Marshall’s resignation, for a term commencing on February 8, 2017 and expiring at the Annual Meeting of Stockholders of the Company in 2017 and until his successor is duly elected and qualifies, unless he sooner dies, retires or resigns.The Board of Directors has determined that Mr. Mowry satisfies the current “independent director” standards established by the rules of The Nasdaq Stock Market.As of the date of this report, Mr. Mowry has not been appointed to any committee of the Board of Directors.
